PROMISSORY NOTE

 

$27,000,000.00

Date: ___________, 2008

Troy, Michigan

Maturity Date: ___________, 2011

 

 

FOR VALUE RECEIVED, APPLE ORCHARD, L.L.C., a Michigan limited liability company;
SUN LAKEVIEW LLC, a Michigan limited liability company; and SUN TAMPA EAST, LLC,
a Michigan limited liability company (collectively, the “Borrower”), hereby
promises to pay to the order of LASALLE BANK MIDWEST NATIONAL ASSOCIATION, a
national banking association (the “Bank”), at its principal office in Troy,
Michigan, on or before the Maturity Date (as defined in the hereinafter referred
to Loan Agreement), the principal amount of TWENTY SEVEN MILLION and 00/100
DOLLARS ($27,000,000.00), in accordance with the terms and provisions of that
certain Loan Agreement dated as of ____________, 2008, executed by and among the
Borrower and the Bank (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”). Capitalized words and phrases not
otherwise defined herein shall have the meanings assigned thereto in the Loan
Agreement.

 

The Borrower further promises to pay accrued interest hereunder monthly,
beginning on July _____, 2008 and continuing on the same day of each consecutive
month thereafter through and including June _____, 2009. Beginning on July
_____, 2009, and continuing on the same day of each consecutive month
thereafter, the Borrower shall repay the outstanding principal balance of this
Note in monthly installments of principal and interest, each in an amount
determined on the basis of a 360-month amortization period (the "Amortization
Period"). The amount of each monthly payment shall be the amount computed by the
Bank which would amortize the outstanding principal balance of this Note, as of
the date of the payment calculation, with interest at the rate in effect on such
date as set forth in the Loan Agreement, over the remainder of the Amortization
Period. The outstanding principal balance hereof shall be repaid by the Borrower
on the Maturity Date, unless payable sooner pursuant to the provisions of the
Loan Agreement. The Maturity Date may be extended at the Borrower’s option,
subject to the terms and conditions contained in the Loan Agreement, to the date
two (2) years after the initial Maturity Date. Payments of both principal and
interest are to be made in lawful money of the United States of America. The
Loan made by the Bank and all payments on account of the principal and interest
thereof, shall be recorded on the books and records of the Bank and the
principal balance as shown on such books and records shall be rebuttably
presumptive evidence of the principal amount owing hereunder.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Loan Agreement, to which Loan Agreement reference is hereby
made for a statement of the terms and provisions under which this Note may or
must be paid prior to the Maturity Date, or pursuant to which the Maturity Date
may be accelerated. The holder of this Note is entitled to all of the benefits
and security provided for in the Loan Agreement.

 

Except for such notices as may be expressly required under the Loan Documents,
the Borrower waives presentment, demand, notice, protest, and all other demands,
or notices, in connection with the delivery, acceptance, performance, default,
or enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence. No failure to exercise, and no delay in
exercising, any rights under any of the Loan Documents by the Bank of any holder
of this Note shall operate as a waiver of such rights.

 

This Note shall be governed and construed in accordance with the laws of the
State of Michigan applicable to contracts made and to be performed entirely
within such State.

 

1



 

 

 

BORROWER:

 

APPLE ORCHARD, L.L.C., a Michigan limited liability company

 

By:         Sun Communities Operating Limited Partnership, a Michigan limited
partnership

Its:          Sole Member

 

By:         Sun Communities, Inc., a Maryland corporation

Its:          General Partner

 

By: ______________________________

Name: ______________________________

Title: ______________________________

 

 

 

SUN LAKEVIEW LLC, a Michigan limited liability company

 

By:         Sun Communities Operating Limited Partnership, a Michigan limited
partnership

Its:          Sole Member

 

By:         Sun Communities, Inc., a Maryland corporation

Its:          General Partner

 

By: ______________________________

Name: ______________________________

Title: ______________________________

 

 

 

SUN TAMPA EAST, LLC, a Michigan limited liability company

 

By:         Sun Communities Operating Limited Partnership, a Michigan limited
partnership

Its:          Sole Member

 

By:         Sun Communities, Inc., a Maryland corporation

Its:          General Partner

 

By: ______________________________

Name: ______________________________

Title: ______________________________

 

 

 

2

 

 